(Por la Corte, a propuesta del
Juez Presidente Sr. Del Toro,)
Por cuanto, la Corte de Distrito de San Juan el 15 de julio de 1936 y en el caso sobre administración judicial núm. 17,493, pen-diente ante ella, declaró sin lugar la solicitud sobre preferencia de créditos que le presentara el interventor Ramón Schroder; y
Por cuanto, apelada que fué por Schroder la resolución de la Corte desde julio 28, 1936, nada ha hecho para perfeccionar el re-curso, motivo por el cual la parte apelada por moción de noviembre-10, 1939, notificada al apelante y vista en enero quince actual, pidió, su desestimación:
Por tanto, de acuerdo con la ley, las reglas y la jurisprudencia-aplicables, se declara la moción con lugar y en su consecuencia se desestima, por abandono, el recurso.
El Juez Asociado Sr. De Jesús no intervino.